DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the continuation filed on 13 May 2020.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 13 May 2020 and 12 August 2021 were filed on or after the mailing date of the initial disclosure.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
	Step 1: 
Per Applicant's claims, Claims 1-10 are a system while Claims 11-20 are a method. Therefore, Applicant's claims are directed to statutory subject matter.  
Step 2A, Prong One: 
The abstract idea of claim(s) 1 is defined as:
an energy utilization requirement; interpreting a set of detected conditions relative to a facility; and adjusting a facility configuration based on the detected conditions by adjusting a utilization of computer resources and an additional facility resource by performing a purchase or sale transaction.
The abstract idea of claim 11 is defined as:
The abstract idea steps recited in claims 1 and 11 are those which could be performed mentally, including with pen and paper, or are a certain method of organizing human activity.  
	In claims 1 and 11, one could perform the steps mentally as follows. One could mentally interpret a set of detected conditions by observation of parameters, then adjust a facility configuration based on the parameters by performing a transaction by writing the transaction on paper on a market, like a buy or sell order.  
	Likewise, the same steps represent a certain method of organizing human activity because one could make purchases based on observations to which one adjusts a configuration.  This is a commercial interaction which is a certain method of organizing human activity.
	Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claims 1 and 11  above, mentally, which makes it a mental process, or a commercial interaction, as a certain method of organizing human activity.
Step 2A Prong Two: 
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  
These are the additional elements
Of Claim1:
A transaction-enabling system, comprising
an energy and compute facility comprising
at least one compute resource
and at least one of an energy source
a controller, comprising: a facility description circuit and facility configuration circuit
an adaptive learning system
These elements are merely instructions to apply the abstract idea to a computer because the transaction enabling system; compute resource; energy source (electricity); and controller comprising circuits are elements of a generic computer that is being applied to an abstract idea.  The adaptive learning system is being applied as well, as there are no specific steps and the system is recited at a high level of generality.
The energy and compute facility is a field of use limitation because Applicant is applying the abstract idea to a field of use.  
Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, or are field of use limitations, and therefore the claims are directed to an abstract idea.  
Step 2B 
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery or field of use limitations.  These elements in combination describe no more than applied computer applications, generic computers, and a field of use limitation that the abstract idea is to be used in an energy and compute facility.  Therefore Applicant has not recited significantly more than the abstract idea.  
Per the dependent claims:
	Claims 2 and 17 recite that the adaptive learning system is AI or machine learning but this is merely applied AI or machine learning and therefore the analysis is the same as the independent claims.
	Claims 3-16 and 18-20 recite further spot or forward market limitations which further define the abstract idea of making a transaction, either a mental process or a certain method of organizing human activity and further defines the field of use limitations because they limit the abstract idea to a field of networking tasks, using regenerative energy, energy delivery, or the other similar scope limitations of tasks or energy related limitations.  Therefore, these claims are not a practical application or significantly more than the abstract idea.
Therefore, claims 1-20 are rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 7-8, 11-12, 14, and 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Brickfield et al., US PGPUB 2008/0177423 A1 ("Brickfield") in view of Lof et al., US PGPUB 2002/0087234 A1 ("Lof").
As per Claim 1 Brickfield teaches:
A transaction-enabling system, comprising: an energy and compute facility comprising: at least one compute resource (Brickfield par 0102: " Thus, certain energy-using devices (such as computer equipment, hospital equipment, etc.) are treated differentially and intelligently so as not to be subjected to energy curtailment in the same manner as other energy-using devices, while other energy-using devices that are otherwise identical but in different buildings may be subjected to different energy curtailment based on time of day and occupancy or the like in the respective buildings. " (per claim 11) Brickfield teaches a method in claims 21-23; and at least one of an energy source or an energy utilization requirement (Brickfield par 080 which teaches energy utilization: "For example, an air conditioning energy user and a multi-elevator energy user will be programmed to consider different factors for evaluating whether each can use less energy. An air conditioning energy user may be programmed to consider outside temperature and time of day and other factors, while a multi-elevator energy user may consider time of day and not be programmed to consider outside temperature. The multi-elevator energy user may place much different emphasis on time-of-day than the air conditioning energy user. For example, because shutting down elevators at certain high-traffic times of day may achieve an energy savings but be unacceptable from a building management viewpoint, the elevator energy user's formulation of an energy curtailment possibility response may heavily depend on the time of day."); and 
a controller, comprising: a facility description circuit structured to interpret detected conditions, wherein the detected conditions comprise at least one condition selected from the conditions consisting of: an input resource for the facility; a facility resource; an output parameter for the facility; and an external condition related to an output of the facility (Brickfield in par 079: " With reference to FIG. 1, the electronic-acting upon 120 a detected adverse energy event may be any response or adjustment that reduces energy cost and/or energy usage, most preferably an energy cost reduction and energy usage reduction approach with minimal impact on occupant comfort and normal operations. An exemplary electronic response 120 to a detected adverse energy event may be seen with respect to FIG. 2, in which the energy management system provides electronic receipt of data from a plurality of energy users (200). The received data is electronically processed (210) vis-a-vis whether an adverse energy event (such as approach of a new peak) may exist, and when an adverse energy event is detected, the system electronically requests energy curtailment possibilities (220) from some or all of the plurality of energy users. Energy curtailment possibilities from energy users are electronically received (230), and received energy curtailment possibilities are automatically processed (240)."  The set of parameters is the plurality of energy users, in par 026: " The non-human constant monitoring and/or adjustment preferably is by artificial intelligence; and, preferably is to monitor and/or adjust at least one factor that influences energy consumption (such as current weather conditions at and/or approaching an energy-user; occupancy levels of a facility served by an energy-user; market price of energy; weather forecasts; market price forecasts; air quality; air quality forecasts; lighting quality; lighting quality forecasts; plug load patterns; plug load pattern forecasts; etc., in par 026 because the weather conditions are an external condition.  Also the market price forecasts are another input resource.).; and a facility configuration circuit structured to operate an adaptive learning system, wherein the adaptive learning system is configured to adjust a facility configuration based on the detected conditions, and wherein the adjusting the facility configuration further comprises adjusting a utilization of the compute resource and at least one additional facility resource (Brickfield in par 087: " For example, the neural network may learn that if the temperature setting of an air conditioning unit is bumped by 2 degrees, that a certain drop in kW consumption results. The neural network may learn that if kW consumption is dropped by 3 kW, a certain temperature effect is observed. The neural network may learn that if a certain event or device setting adjustment occurs, the time elapsed before an OSHA level is reached is a certain amount. These are only a few examples of reasoning by the neural network. " and in par 090: "Higher-level control agents run on the portfolio or building level, controlling many devices (via their control agents). Based on user-set goals and environmental input (such as price of energy, temperature, occupancy, etc.), the higher level agents devise a strategy to achieve the user-set goals and accomplish the user-set goals by controlling the device agents. Higher-level agents reason via artificial intelligence to find a suitable balance between two or more goals, such as between savings and comfort."
Brickfield does not explicitly recite adjusting a facility configuration further comprises adjusting a utilization of a computer resource and at least one additional facility resource.
Lof teaches a system to enhance the value of wind power.  See abstract. 
Lof teaches adjusting a utilization of a computer resource and at least one additional facility resource par 0075: "By providing units of power that are available for sale, including the statistical likelihood of the reliability of providing that power, market participants in a renewable power exchange 507 may purchase the units of power from wind farm as a forward option. Market participants may include other wind farm operators such as the third party wind farm 517 who seek to increase the likelihood of delivering power for their respective contractual obligations by accumulating more power product resources."  See also par 019: " Balance providers and other participants can trade in electricity in order to plan their physical balances right up until just before delivery hour. By physical balance, it is meant that the production and purchasing are in balance with consumption and sale. Trading can take place on the spot market of the power exchange Nord Pool, which closes at noon the day before delivery."
	It would have been obvious before the effective filing date of the claimed invention to one ordinarily skilled in the art to modify the facility adaptive learning and parametrization teaching of Brickfield, with the spot and forward market teachings of Lof because Lof teaches in par 018 that risk can be handled better on a forward market while short term needs are handled on a spot market which can happen right before delivery.  See par 019.  This helps to make wind power systems more reliable and useful.  See par 020.  One would be motivated to modify Brickfield and Muenz with Lof because one would want to diversify energy as well as accomplish green energy goals.  Because Lof would aid in this, one would be motivated to combine Brickfield and Muenz with Lof.  
As per Claim 2 Brickfield further teaches:
wherein the adaptive learning system comprises at least one of a machine learning system or an artificial intelligence (AI) system (Brickfield n pars 0192-0193: "Intelligent agents are provided according to the invention. The Intelligent agents continually learn. A "modeling neural net" is connected to each device controlled. This net has one job: learn all there is to know about this device. All parameters of this device are followed by the neural net. Minute changes in operating characteristics, due to wear and tear, aging, weather, new parameter constellations etc. are immediately picked up and become part of the "model" that the agents have of this device.  For an air conditioner, for example, the neural network knows how much power it consumes at a certain temperature setting at a certain outside temperature with a certain occupancy of the building. The net also knows this connection from other perspectives, it knows at which temperature setting, for a given occupancy and outside temperature what the power consumption would be.").  
As per Claim 3 Brickfield in view of Lof further teaches:
wherein adjusting the facility configuration further comprises performing at least one of a purchase or a sale transaction on one of an energy spot market or an energy forward market (Lof par 0075: "By providing units of power that are available for sale, including the statistical likelihood of the reliability of providing that power, market participants in a renewable power exchange 507 may purchase the units of power from wind farm as a forward option. Market participants may include other wind farm operators such as the third party wind farm 517 who seek to increase the likelihood of delivering power for their respective contractual obligations by accumulating more power product resources."  See also par 019: " Balance providers and other participants can trade in electricity in order to plan their physical balances right up until just before delivery hour. By physical balance, it is meant that the production and purchasing are in balance with consumption and sale. Trading can take place on the spot market of the power exchange Nord Pool, which closes at noon the day before delivery.").
Lof  is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 5 Brickfield further teaches:
wherein the adjusting the facility configuration further comprises adjusting the at least one compute resource of the facility to reduce the energy utilization requirement (Brickfield in par 0102: "Thus, certain energy-using devices (such as computer equipment, hospital equipment, etc.) are treated differentially and intelligently so as not to be subjected to energy curtailment in the same manner as other energy-using devices, while other energy-using devices that are otherwise identical but in different buildings may be subjected to different energy curtailment based on time of day and occupancy or the like in the respective buildings. Thus, if building 10 and building 10A are in different time zones but otherwise have a similar set of respective devices 11, 11A, they may be controlled appropriately and in a maximally energy-intelligent manner."  This teaches adaptively improve an energy delivery because it is device and building sensitive.).  
As per Claim 7 Brickfield does not explicitly recite but Lof further teaches:
wherein adjusting the facility configuration further comprises performing at least one of a purchase or a sale transaction on one of an energy credit spot market or an energy credit forward market par 0075: (Lof "By providing units of power that are available for sale, including the statistical likelihood of the reliability of providing that power, market participants in a renewable power exchange 507 may purchase the units of power from wind farm as a forward option. Market participants may include other wind farm operators such as the third party wind farm 517 who seek to increase the likelihood of delivering power for their respective contractual obligations by accumulating more power product resources."  See also par 019: " Balance providers and other participants can trade in electricity in order to plan their physical balances right up until just before delivery hour. By physical balance, it is meant that the production and purchasing are in balance with consumption and sale. Trading can take place on the spot market of the power exchange Nord Pool, which closes at noon the day before delivery.")
	It would have been obvious before the effective filing date of the claimed invention to one ordinarily skilled in the art to modify the facility adaptive learning and parametrization teaching of Brickfield with the spot and forward market teachings of Lof because Lof teaches in par 018 that risk can be handled better on a forward market while short term needs are handled on a spot market which can happen right before delivery.  See par 019.  This helps to make wind power systems more reliable and useful.  See par 020.  One would be motivated to modify Brickfield with Lof because one would want to diversify energy as well as accomplish green energy goals.  Because Lof would aid in this, one would be motivated to combine Brickfield with Lof.  
As per Claim 8 Brickfield further teaches:
wherein the at least one additional facility resource comprises at least one of a network resource, a data storage resource, or a spectrum resource (Brickfield in par 0102: " Thus, certain energy-using devices (such as computer equipment, hospital equipment, etc.) are treated differentially and intelligently so as not to be subjected to energy curtailment in the same manner as other energy-using devices, while other energy-using devices that are otherwise identical but in different buildings may be subjected to different energy curtailment based on time of day and occupancy or the like in the respective buildings. " (per claim 11) Brickfield teaches a method in claims 21-23.).  
As per Claims 11-12, 14, and 17-18 the limitations are substantially similar to those set forth in Claims 1-3 and 7-8 and are therefore rejected based on the same reasons and rationale set forth in the rejections above.
Claims 4, 6, 9, 10, 13, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brickfield et al., US PGPUB 2008/0177423 A1 ("Brickfield") in view of Lof et al., US PGPUB 2002/0087234 A1 ("Lof"), further in view of Lange, US PGPUB 2002/0147670 A1 ("Lange").
As per Claim 4 Brickfield further teaches:
wherein the facility further comprises a networking task (Brickfield in par 0097: "Each respective building 10, 10A, 10B has associated therewith respective meters 12, 12A, 12B. A preferred embodiment is discussed in which a building such as building 10 has multiple meters 12, but it is possible for a building to have only one meter. As a meter may mentioned any metering device that measures energy-relevant information, such as air temperature, air quality, humidity, etc. Meters 12, 12A, 12B and devices 11, 11A, 11B are connected through a building management system or energy management system (such as an existing building management system) and a network 15 (such as the Internet) to at least one intelligent agent, most preferably to a system including intelligent agents."),
Brickfield does not explicitly recite adjusting the facility configuration further comprises performing at least one of a purchase or a sale transaction on one of a network bandwidth spot market or a network bandwidth forward market.
Lange teaches a system/method for conducting demand based trading.  See abstract.
Lange teaches adjusting the facility configuration further comprises performing at least one of a purchase or sale transaction on one of a network bandwidth spot market, or a network bandwidth forward market in par 0499-0500: "Demand-based markets or auctions can be structured to offer a wide variety of products related to real assets, such as real estate, bandwidth, wireless spectrum capacity, or computer memory. An additional example follows:  Computer Memory: Demand-based markets or auctions can be structured to trade DBAR contingent claims, including, for example, digital options, based on computer memory components. For example, DBAR contingent claims can be based on an underlying event defined as the 64 Mb (8.times.8)."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the facility adjusting teaching of Brickfield, combined with Lof, with the bandwidth options (forward market) teaching of Lange because Lange teaches that dynamic hedging and contingent claim replication in continuous, liquid, and informationally fair markets will reduce the costs and market risk to participants and therefore make the markets more attractive to participants.  See par 030.  Further, in Lange's teaching, market makers would not need to protect themselves as much because market manipulation would be minimized.  See par 0229.  Because this efficiency in the marketplace would prevent losses and facilitate transactions, one would be motivated to modify Brickfield and Lof.
As per Claim 6 Brickfield/Lof does not explicitly recite but Lange further teaches:
wherein adjusting the facility configuration further comprises performing at least one of a purchase or a sale transaction on one of a compute resource spot market or a compute resource forward market (in par 0499-0500: "Demand-based markets or auctions can be structured to offer a wide variety of products related to real assets, such as real estate, bandwidth, wireless spectrum capacity, or computer memory. An additional example follows:  Computer Memory: Demand-based markets or auctions can be structured to trade DBAR contingent claims, including, for example, digital options, based on computer memory components. For example, DBAR contingent claims can be based on an underlying event defined as the 64 Mb (8.times.8)."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the facility adjusting teaching of Brickfield, combined with Lof, with the computer resource (forward market) teaching of Lange because Lange teaches that dynamic hedging and contingent claim replication in continuous, liquid, and informationally fair markets will reduce the costs and market risk to participants and therefore make the markets more attractive to participants.  See par 030.  Further, in Lange's teaching, market makers would not need to protect themselves as much because market manipulation would be minimized.  See par 0229.  Because this efficiency in the marketplace would prevent losses and facilitate transactions, one would be motivated to modify Brickfield and Lof.
As per Claims 9 and 10 Brickfield/Lof does not explicitly recite but Lange further teaches:
wherein the facility further comprises a networking task, and wherein adjusting the facility configuration further comprises performing at least one of a purchase or a sale transaction on a spectrum spot market and/or a spectrum forward market (Lange teaches adjusting the facility configuration further comprises performing a purchase or sale transaction on at least one of a spectrum spot market or a spectrum forward market in par 0499-0500: "Demand-based markets or auctions can be structured to offer a wide variety of products related to real assets, such as real estate, bandwidth, wireless spectrum capacity, or computer memory. An additional example follows:  Computer Memory: Demand-based markets or auctions can be structured to trade DBAR contingent claims, including, for example, digital options, based on computer memory components. For example, DBAR contingent claims can be based on an underlying event defined as the 64 Mb (8.times.8).")
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the facility adjusting teaching of Brickfield, combined with Lof, with the spectrum (forward market) teaching of Lange because Lange teaches that dynamic hedging and contingent claim replication in continuous, liquid, and informationally fair markets will reduce the costs and market risk to participants and therefore make the markets more attractive to participants.  See par 030.  Further, in Lange's teaching, market makers would not need to protect themselves as much because market manipulation would be minimized.  See par 0229.  Because this efficiency in the marketplace would prevent losses and facilitate transactions, one would be motivated to modify Brickfield and/Lof.
As per Claims 13, 15-16 and 19-20 the limitations are substantially similar to those set forth in Claims 4, 6, 9 and 10 and are therefore rejected based on the same reasons and rationale set forth in the rejections above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623